Title: From James Madison to James Monroe, 6 July 1807
From: Madison, James
To: Monroe, James



Sir
Department of State 6th July 1807.

The documents herewith inclosed from No. 1 to No. 9 inclusive explain the hostile attack with the insulting pretext for it lately committed near the Capes of Virginia by the British ship of war the Leopard on the American Frigate the Chesapeake.No. 10 is a copy of the Proclamation issued by the President, interdicticting in consequence of that outrage, the use of our waters and every other accommodation to all British armed ships.This enormity is not a subject for discussion.  The immunity of a National ship of war from every species and purpose of search, on the high seas, has never been contested by any nation.  Great Britain would be second to none in resenting such a violation of her Rights and such an insult on her Flag.  She may bring the case to the test of her own feelings, by supposing that, instead of the customary demand of our mariners serving compulsively even, on board her ships of war, opportunities had been seized for rescuing them in like manner, whenever the superiority of force or the chance of surprize might be possessed by our ships of war.
But the present case is marked by circumstances which give it a peculiar die.  The seamen taken from the Chesapeake had been ascertained to be native Citizens of the United States; and this fact was made known to the bearer of the demand, and, doubtless, communicated by him to his Commander previous to the commencement of the attack.  It is a fact also, affirmed by two of the men with every appearance of truth that they had been impressed from American vessels into the British Frigate from which they escaped, and by the third, that having been impressed from a British Merchant ship, he had accepted the recruiting bounty under that duress, and with a view to alleviate his situation, till he could escape to his own Country: Add that the attack was made during a period of negociation, and in the midst of friendly assurances from the British Government.
The Printed Papers, herewith sent will enable you to judge of the spirit which has been roused by the occasion.  It pervades the whole community, is abolishing the distinctions of Party; and regarding only the indignity offered to the Sovereignty & Flag of the nation, and the Blood of Citizens so wantonly and wickedly shed, demands in the loudest tone an honorable reparation.
With this demand you are charged by the President.  The tenor of his proclamation will be your guide in reminding the British Governmentt of the uniform proofs given by the United States of their disposition to maintain faithfully every friendly relation; of the multiplied infractions of their rights by British Naval Commanders on our Coasts and in our Harbours; of the inefficacy of re-iterated appeals to the Justice & Friendship of that Government; and of the moderation on the part of the United States which re-iterated disappointments had not extinguished; till at length no alternative is left but a voluntary satisfaction on the part of Great Britain or a resort to means depending on the United States alone.
The nature and extent of the satisfaction ought to be suggested to the British Government not less by a sense of its own honor than by Justice to that of the United States.  A formal disavowal of the deed, and restoration of the four seamen to the Ship from which they were taken are things of course and indispensable as a security for the future, an entire abolition of impressments from Vessels under the Flag of the United States if not already arranged, is also to make an indispensable part of the satisfaction.  The abolition must be on terms compatible with the Instructions to yourself and Mr Pinkney on this subject; and if possible without the authorized rejection from the Service of the United States of British Seamen who have not been two years in it.  Should it be impossible to avoid this concession on the part of the United States it ought (as of itself more than a reasonable price for future Security) to extend the reparation due for the past.
But beyond these indispensable conditions the United States have a right to expect every solemnity of form and every other ingredient of retribution and respect, which, according to usage and the sentiments of mankind, are proper in the strongest cases of insult to the Rights and Sovereignty of a nation and the British Government is to be apprized of the importance of a full compliance with this expectation to the thorough healing of the wound which has been made in the feelings of the American Nation.
Should it be alledged as a ground for declining or diminishing the satisfaction in this case, that the United States have themselves taken it by the interdict contained in the Presidents Proclamation; the answer will be obvious.  The Interdict is a measure not of reparation, but of precaution and would besides be amply justified by occurrences prior to the extraordinary outrage in question.
The exclusion of all armed ships whatever from our waters is, in fact, so much required by the vexations and dangers to our peace experienced from their visits, that the President makes it a special part of the charge to you, to avoid laying the United States under any species of restraint from adopting that remedy.  Being extended to all Belligerent nations, none of them could of right complain; and with the less reason, as the Policy of most nations has limited the admission of Foreign Ships of War into their Ports, to such numbers as being inferior to the naval force of the Country, could be readily made to respect its authority and Laws.
As it may be useful, in enforcing the Justice of the present demand, to bring into view applicable cases, especially where Great Britain has been the complaining Party, I refer you to the ground taken and the Language held by her in those of Falklands Island and Nootka Sound; notwithstanding the assertion by Spain in both cases, that the real Right was in her and the possessory only, in Great Britain.  These cases will be found in the Annual Registers for 1771 and 1790   and in the Parliamentary Debates for those years.  In the latter you will find, also, two cases referred to; in one of which the French King sent an Ambassador Extraordinary to the King of Sardinia, in the most public and solemn manner, with an apology for an infringement of his Territorial Rights in the pursuit of a smugler and murderer.  In the other case, an Ambassador Extraordinary was sent by the British Government to the Court of Portugal, with an apology for the pursuit and destruction by Admiral Boscawen, of certain French Ships, on the Coasts of this last Kingdom.  Many other cases more or less analogous, may doubtless be found, see particularly the reparation by France to Great Britain for the attack on Turks Island in 1764, as related in the Annual Register & in Smollets continuation of Hume vol. 10; the proceedings in the case of an English Merchantman, which suffered much in her crew and otherwise, from the fire of certain Spanish Xebecs cruising in the Mediterranean; and the execution of the Lieut. of a Privateer for firing a gun into a venetian merchantman which killed the Captain as stated in the Annual Register for 1781. p. 94.  The case of an affront offered to a Russian Ambassador, in the reign of Queen Anne, tho’ less analogous, shews, in a general view, the solemnity with which reparation is made, for insults having immediate relation to the Sovereignty of a nation.
Altho’ the Principle which was outraged in the proceedings against the American Frigate is independent of the question concerning the allegiance of the Seamen taken from her, the fact that they were Citizens of the United States and not British Subjects, may have such an influence on the feelings of all, and perhaps on the opinions of some unacquainted with the Laws and usages of Nations, that it has been thought proper to seek more regular proofs of their national character than were deemed sufficient in the first instance.  These proofs will be added by this conveyance, if obtained in time; if not, by the first that succeeds.
The President has an evident right to expect from the British Government, not only an ample reparation to the United States in this case, but that it will be decided without difficulty or delay.  Should this expectation fail, and above all, should reparation be refused, it will be incumbent on you to take the proper measures for hastening Home, according to the degree of Urgency, all American vessels remaining in British ports; using for the purpose, the mode least likely to awaken the attention of the British Government.  Where there may be no ground to distrust the prudence or fidelity of Consuls, they will probably be found the fittest vehikles for your intimations.  It will be particularly requisite to communicate to our Public Ships in the Mediterranean, the state of appearances if it be such as ought to influence their movements.
All negociation with the British Government, on other subjects, will of course be suspended until satisfaction on this be so pledged and arranged as to render negociation honorable. Whatever may be the result or the prospect, you will please to forward to us the earliest information.
The scope of the Proclamation will signify to you that the President has yielded to the Presumption, that the hostile act of the British Commander did not pursue the intentions of his Government.  It is not indeed easy to suppose that so rash & so critical a step should have originated with the Admiral; but it is still more difficult to beleive that such orders were prescribed by any Government under circumstances, such as existed between Great Britain and the United States.
Calculations founded on dates are also strongly opposed to the supposition that the orders in question could have been transmitted from England.  In the same scale are to be put that apparent and declared persuasion of the British Representative Mr. Erskine that no orders of a hostile spirit could have been issued or authorized by his Government; and the coincidence of this assurance with the amicable professions of Mr. Canning, the organ of the new administration, as stated in the Dispatch. of April 22d from yourself and Mr. Pinkney.
Proceeding on these considerations, the President has inferred that the Justice and Honor of the British Government will readily make the atonement required; and, in that expectation, he has forborne an immediate call of Congress; notwithstanding the strong wish which has been manifested by many, that measures, depending on their authority, should without delay be adopted.  The motives to this forbearance have, at the same time, been strengthened by the Policy of avoiding a course, which, might stimulate the British Cruisers, in this quarter, to arrest our Ships and Seamen now arriving, and shortly expected in great numbers from all quarters.  It is probable however that the Legislature will be convened in time to receive the answer of the British Government on the Subject of this Dispatch, or even sooner, if the conduct of the British Squadron here, or other occurrences, should require immediate measures beyond the Authority of the Executive.
You are not unaware of the good will and Respect for the United States, and personally even, for the President, which have been manifested by the Emperor of Russia, nor of the inducements to cultivate the friendship of so great a Power, entertaining principles and having interests, according, in some important views, with those of the United States.  This consideration, combined with the subsisting relations between Russia and Great Britain, make it proper in the opinion of the President, that, in case of an express or probable refusal of the satisfaction demanded of the British Government, you should take an early occasion, if there be no special objection unknown here, of communicating to the Russian Minister at London, the hostile insult which has been offered, as well as the resort which may become necessary, on our part, to measures constituting or leading to war; and of making him sensible of the regret which will be felt, at a rupture with a power, to which the Emperor is allied by so many close and important Interests.
In order to give the more expedition and security to the present Dispatch, a public armed Vessel, the Revenge is specially employed; and Doctor Bullus is made the Bearer, who was on board the Chesapeake, on his way to a Consulate in the Mediterranean, and will be able to detail and explain circumstances which may possibly become interesting in the course of your communications with the British Government. The vessel after depositing Doctor Bullus at a British Port, will proceed with dispatches to a French port; but will return to England with a view to bring the result of your transactions with the British Government.  The trip to France will afford you and Mr. Pinkney a favorable opportunity for communicating with our Ministers at Paris, who being instructed to regulate their conduct on the present occasion, by the advices they may receive from you will need every explanation that can throw light on the probable turn and issue of things with Great Britain.  With great Respect & Consideration I have the Honor to be, Sir, Your Mo. Obt. Servt.James Madison

